[Cite as State v. Gilmer, 2022-Ohio-821.]
                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                    :

                 Plaintiff-Appellee,              :
                                                             No. 110649
                 v.                               :

MICHAEL S. GILMER,                                :

                 Defendant-Appellant.             :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: March 17, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-648045-A


                                            Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Eric Collins, Assistant Prosecuting
                 Attorney, for appellee.

                 Cullen Sweeney, Cuyahoga County Public Defender, and
                 Aaron T. Baker, Assistant Public Defender, for appellant.


ANITA LASTER MAYS, P.J.:

                   Defendant-appellant Michael S. Gilmer (“Gilmer”) appeals his

sentence and the constitutionality of the Reagan Tokes Act (“Reagan Tokes”).

Gilmer asks this court to remand to the trial court for resentencing and hold Reagan
Tokes unconstitutional. We affirm Gilmer’s sentence and further hold Reagan

Tokes to be constitutional.

              Gilmer pleaded guilty to one count of burglary, a second-degree

felony, in violation of R.C. 2911.12(A)(1), along with a one-year firearms

specification; one count of robbery, a second-degree felony, in violation of

R.C. 2911.02(A)(1), along with a one-year firearms specification; one count of

abduction, a second-degree felony, in violation of R.C. 2905.02(A)(2); and one

count of theft, a fifth-degree felony, in violation of R.C. 2913.02(A)(1). The trial

court sentenced Gilmer to a total of six years’ imprisonment. The trial court also

imposed a sentence of up to 30 months under Reagan Tokes.

              Gilmer’s trial counsel did not object to the sentencing at the hearing,

and Gilmer filed this timely appeal assigning two assignments of error for our

review:

      I.     The indefinite sentencing scheme set forth in the Reagan Tokes
             Law and imposed by the trial court in this case violates the
             federal and state constitutions; and

      II.    Gilmer was denied his right to effective assistance of counsel as
             protected by the Sixth and Fourteenth Amendments to the
             United States Constitution and by Article I, Section 10 of the
             Ohio Constitution when his attorney did not object to the
             application of the unconstitutional Reagan Tokes Law.

I.    The Constitutionality of Reagan Tokes

              Gilmer argues that the indefinite sentencing scheme set forth in

Reagan Tokes violates the right to trial by jury, separation-of-powers doctrine, and

his due process rights for failure of sufficient notice. Gilmer did not raise these
issues before the trial court. “‘It is well established that ‘the question of the

constitutionality of a statute must generally be raised at the first opportunity and, in

a criminal prosecution, this means in the trial court.’’” State v. Alexander, 12th Dist.

Butler No. CA2019-12-204, 2020-Ohio-3838, ¶ 8, citing State v. Buttery, 162 Ohio

St.3d 10, 2020-Ohio-2998, 164 N.E.3d 294, ¶ 7, quoting State v. Awan, 22 Ohio

St.3d 120, 122, 489 N.E.2d 277 (1986).

               By not first raising the issue with the trial court, Gilmer’s arguments

challenging the constitutionality of the Reagan Tokes Act are forfeited and will not

be heard for the first time on appeal. State v. Ponyard, 8th Dist. Cuyahoga

No. 101266, 2015-Ohio-311, ¶ 7. See also State v. Quarterman, 140 Ohio St.3d 464,

2014-Ohio-4034, 19 N.E.3d 900, ¶ 2 (“The failure to challenge the constitutionality

of a statute in the trial court forfeits all but plain error on appeal, and the burden of

demonstrating plain error is on the party asserting it.”). Ponyard at ¶ 7. See, e.g.,

State v. Jenkins, 8th Dist. Cuyahoga No. 109323, 2021-Ohio-123, ¶ 23.

               “This court has recently declined to address constitutional challenges

to the Reagan Tokes Act when defendants did not object to their sentences or

otherwise raise the constitutionality of the act at their sentencing hearing.” Jenkins

at ¶ 22. See State v. Dames, 8th Dist. Cuyahoga No. 109090, 2020-Ohio-4991, ¶ 12-

19; State v. Hollis, 8th Dist. Cuyahoga No. 109092, 2020-Ohio-5258, ¶ 47-54;

State v. White, 8th Dist. Cuyahoga No. 109652, 2021-Ohio-126, ¶ 9, and State v.

Stone, 8th Dist. Cuyahoga No. 109322, 2020-Ohio-5263, ¶ 6-10.
               However, because Gilmer argues that the trial court’s sentence

constitutes plain error,

      “[w]e may review the trial court decision for plain error, but we
      require a showing that but for a plain or obvious error, the outcome of
      the proceeding would have been otherwise, and reversal must be
      necessary to correct a manifest miscarriage of justice.” Quarterman,
      140 Ohio St.3d 464, 2014-Ohio-4034, 19 N.E.3d 900, at ¶ 16. “The
      burden of demonstrating plain error is on the party asserting it.” Id.

State v. Conant, 4th Dist. Adams No. 20CA1108, 2020-Ohio-4319, ¶ 39.

               Gilmer has not demonstrated that the trial court’s decision

constitutes plain error because this court recently held in State v. Delvallie, 8th Dist.

Cuyahoga No. 109315, 2022-Ohio-470, ¶ 17, that “the Reagan Tokes Law, as defined

under R.C. 2901.011, is not unconstitutional * * *.”

               With respect to the separation-of-powers doctrine,

      [t]he Reagan Tokes Law does not violate any separation-of-powers
      safeguard because the executive branch has always possessed the
      authority to determine parole, parole revocation, or sentencing-
      release matters under an indefinite sentencing scheme after the trial
      court imposes the minimum and maximum terms. See R.C. 2967.12
      and 2967.16 (executive branch authorized to grant final release of the
      offender following adherence to the terms of parole). R.C. 2929.144,
      2929.14(A)(1)(a) and (A)(2)(a), and R.C. 2967.271 do not stray from
      the sentencing structure already in place under Ohio law.

Id. at ¶ 37. Additionally, this court also held that Reagan Tokes does not violate a

defendant’s due process rights. See id. at ¶ 45-69.

               Therefore Gilmer’s first assignment of error is overruled.
II.   Ineffective Assistance of Counsel

      A.     Standard of Review

               “A claim of ineffective assistance of counsel is judged using the

standard announced in Strickland v. Washington, 466 U.S. 668, 687, 104 S.Ct.

2052, 80 L.Ed.2d 674 (1984). State v. Sims, 8th Dist. Cuyahoga No. 109335, 2021-

Ohio-4009, ¶ 21, citing State v. Bradley, 42 Ohio St. 3d 136, 538 N.E.2d 373 (1989).

“‘Counsel’s performance will not be deemed ineffective unless and until counsel’s

performance is proved to have fallen below an objective standard of reasonable

representation and, in addition, prejudice arises from counsel’s performance.’” Id.,

quoting Bradley, at paragraph two of the syllabus.

      B.     Law and Argument

               Gilmer argues that his trial counsel’s assistance was ineffective

because trial counsel failed to raise a constitutional challenge to Gilmer’s sentence

at the sentencing hearing. However, because this court has held that Reagan Tokes

is not unconstitutional, trial counsel’s objections would be moot. See, e.g., State v.

Mathis, 8th Dist. Cuyahoga No. 107365, 2019-Ohio-3654, ¶ 48, quoting State v.

Mitchell, 53 Ohio App.3d 117, 119, 559 N.E.2d 1370 (8th Dist.1988) (“[A] trial

attorney does not violate any substantial duty in failing to make futile objections.”).

In addition to demonstrating that counsel’s performance fell below the objective

standard of reasonable representation, Gilmer must demonstrate that he was

prejudiced by the performance and the results of the sentencing hearing would have
been different. See State v. Fisher, 8th Dist. Cuyahoga No. 108494, 2020-Ohio-670,

¶ 21.

                Gilmer has not demonstrated that he was prejudiced by trial counsel’s

performance or the results would have been different if his trial counsel objected to

the sentencing, as the constitutionality of Reagan Tokes has been determined.

                Therefore, Gilmer’s second assignment of error is overruled.

                Judgment affirmed.

        It is ordered that appellee recover from appellant costs herein taxed.

        The court finds there were reasonable grounds for this appeal.

        It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.

        A certified copy of this entry shall constitute the mandate pursuant to

Rule 27 of the Rules of Appellate Procedure.


__________________________________
ANITA LASTER MAYS, PRESIDING JUDGE

KATHLEEN ANN KEOUGH, J., and
EMMANUELLA D. GROVES, J., CONCUR


N.B. Judge Anita Laster Mays is constrained to apply Delvallie’s en banc decision.
For a full explanation of her analysis, see State v. Delvallie, 8th Dist. Cuyahoga
No. 109315, 2022-Ohio-470 (Laster Mays, P.J., concurring in part and dissenting
in part).

Judge Emanuella D. Groves concurred with the opinions of Judge Lisa B. Forbes
(dissenting) and Judge Anita Laster Mays (concurring in part and dissenting in part)
in Delvallie and would have found the Reagan Tokes Law unconstitutional.